DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 11 - 20 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on January 27, 2021.
Applicant's election with traverse of Invention I (claims 1 – 10) in the reply filed on January 27, 2021 is acknowledged.  The traversal is on the ground(s) that the amended claims are not patentably distinct from one another.  This is not found persuasive because the apparatus of Inventions II and III can be used to practice another and materially different process, such as a process which does not comprise the step of removing a sealing attachment from an interfacing connection interfacing with a heater core, as required by the process of Invention I.
The requirement is still deemed proper and is therefore made FINAL.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“sealing attachment” set forth in claim 1
“interfacing connection” set forth in claim 1
“supporting cover” set forth in claim 2
“locking element” set forth in claim 3
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The preamble of claim 1 sets forth a ‘method for servicing a heater core …” However, while the subsequent steps of the claimed method sets forth a method of removing the heater core, no steps of “servicing” are performed on the heater core. This can be found because “service” is defined by Merriam-Webster’s Dictionary as “to repair or provide maintenance for.” The claims are indefinite because the preamble sets forth a method of ‘service,’ but the subsequently recited method does not provide any action or step which provides ‘repair or maintenance’ for the heater core.
As explained above, claim limitations “interfacing connection,” “supporting cover,” and “locking element” each invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
While paragraphs 50, 52, 54 – 58, and 63 – 65 teach the use of the ‘supporting cover’ and how it is employed in the given method, the Specification fails to provide any 
Paragraphs 52, 54 – 56, and 63 teach the use of the ‘locking element’ and how it is employed in the given method. However, the teachings of the Specification are insufficient to allow one skilled in the art to understand a structure which will perform the recited function. Again, the illustrated drawings of the ‘locking element’ do not, either by themselves or in combination with the text of the Specification, provide sufficient teachings of the structure. Therefore, the claims are indefinite and are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Claim 7 recites the limitations “unlocking the pipe sleeve …” and “removing the spring-clamp sealing attachment …” It is unclear as to whether Applicant intends these limitations to further define the step of ‘removing the sealing attachment form the interfacing connection,’ previously set forth in claim 1, or whether Applicant intends the limitations to be performed separately and independent from the ‘removing’ previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations so as to further define the ‘removing’ previously set forth.
Claim 8 recites the limitation “disconnecting the interfacing connection form the heater core by …” It is unclear as to whether Applicant intends the limitation to further define the step of ‘removing the sealing attachment from the interfacing connection,’ previously set forth in claim 1, or whether Applicant intends the limitation to be performed separate and independently from the ‘removing’ previously set forth. For the 
Claim 8 recites the limitation “the elastic material.” There is insufficient antecedent basis for the limitation in the claim.
Claim 9 recites the limitations “two sealing attachments,” “two interfacing connections,” “and “respective interfacing connection.” It is unclear as to whether Applicant intends these limitation to refer to, and further define, the previously set forth elements of ‘sealing attachment’ and interfacing connection,’ or whether Applicant intends to set forth additional sets of ‘sealing attachments’ and ‘interfacing connection,’ separate and independent from those previously set forth. For the purposes of this Office Action, Examiner will interpret the limitations as “two of the sealing attachments,” “two of the interfacing connections,” and “the respective interfacing connection.”
Claim 9 recites the limitation “each sealing element.” There is insufficient antecedent basis for the limitation. For the purposes of this Office Action, Examiner will interpret the limitation as “each of the sealing attachments.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 - 10 are rejected under 35 U.S.C. 103 as being unpatentable over Moon (Korean Patent Publication Number KR 10-0821012 B1, cited in IDS) in view of Li 
As to claim 1, Moon teaches a method for servicing a heater core installed in a HVAC assembly for a motor vehicle comprising the heater core and a casing with walls defining an internal volume of the HVAC (drawings 2 – 4, element 10 being the ‘heater core’; machine translation, paragraphs 9, 16 – 18, and 25, wherein the ‘bus vehicle’ is the ‘casing’), the method comprising: sliding the heater core in a horizontal direction of insertion (drawings 2 – 4, element 10; machine translation, paragraphs 20 and 25); disconnecting, from the heater core, the interface connection (machine translation, paragraph 33, wherein the ‘interface connection’ is the ‘outlet duct’). As explained above, ‘interfacing connection’ is being interpreted under 35 U.S.C. 112(f). Applicant’s Specification teaches the ‘interfacing connection’ being a tube (paragraph 65). Likewise, Moon teaches the ‘interfacing connection being a ‘duct’ (machine translation, paragraph 33), which is known in the art to be a type of tube. Moon further teaches removing the heater core in a direction of extraction, wherein the direction of extraction is orthogonal to the direction of insertion (drawings 2 – 4, element 10; machine translation, paragraph 28). Examiner notes that this can be found because Moon teaches removing and replacing the heater core from the rails, which one skilled in the art would require the heater core to be moved vertically from the rails (drawings 2 – 4, elements 10 and 20).
However, while Moon teaches disconnecting the interfacing connection from the heater core, Moon does not teach a sealing attachment being interfaced between the interfacing connection and the heater core.  Li teaches a heater have an outlet duct connected thereto (figure 1, element 26 being the ‘heater’ and element 14 being the 
However, while Moon in view of Li teaches the use of a clamp, Li does not specify the type of clamp. Belgard teaches the use of a clamp to interface between an outlet duct and a heating device (figure 1a, element 107 being the ‘outlet duct’ and element 101 being the ‘heating device’; page 3, paragraph 35). Specifically, Belgard teaches the use of a spring clamp (page 3, paragraph 35). It would have been obvious to one skilled in the art to employ a spring clamp for the clamp of Moon in view of Li, as taught by Belgard, because one skilled in the art would have appreciated that he use of spring clamps are well known in the art for affixing ducts in place, while still allowing for the removal of the duct, as desired by Moon.
Examiner notes that when the spring clamp of Belgard is employed to interface between the interfacing connecting and the heater core of Moon, one skilled in the art would have found it necessary to remove the spring clamp from the interfacing connection interfacing with the heater core in order to disconnect, from the heater core, the interfacing connection. Regarding the limitation of ‘sealing attachment,’ as explained above, ‘sealing attachment’ is being interpreted under 35 U.S.C. 112(f). As such, Applicant’s Specification teaches the ‘sealing attachment’ as being a ‘spring clamp’ 
As to claim 2, Moon teaches the heater core comprising a supporting cover (figures 2 – 4, outer cover element of element 10), which is slid, along with the remainder of the heater core, in a direction parallel to the horizontal direction of insertion and orthogonal to the direction of extraction (machine translation, paragraph 25). Moon further teaches repair and maintenance work being performed on the heater core (machine translation, paragraph 28). One skilled in the art would appreciate that this requires the supporting cover to be removed by detaching the supporting cover from the HVAC assembly in the direction of extraction.
As to claim 6, the discussion of claim 1 is incorporated herein.
As to claim 7, Examiner takes Official Notice that removing spring clamps by pulling a tab of the spring clamp and pulling the clamp off of the given clamped element is known in the art. Therefore, it would have been obvious to one skilled in the art to remove the spring clamp of Moon in view of Li and Belgard by pulling a tab of the spring clamp and pulling the clamp off of the interfacing connection.
As to claim 8, Moon teaches that the step of disconnecting the interfacing connection from the heater core is performed sliding the heater core away from the interfacing connection (machine translation, paragraph 25), and rotating the interfacing connection in a direction away from the heater core (machine translation, paragraphs 33 – 34).
As to claim 9, Moon teaches the HVAC assembly of the motor vehicle comprising at least two of the interfacing connections (machine translation, paragraphs 33 and 34), wherein Li and Belgard make obvious the use of two of the sealing attachments for each of the respective interfacing connection.
As to claim 10, Moon teaches that the direction of extraction is a direction facing a service point, the service point being a point for extracting that allows the heat core to be serviced (machine translation, paragraph 28).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726